After a continuance, the opinion of the Court was drawn up by
Weston C. J.
'The minor child of the defendant, to whom medical aid was afforded by the plaintiff, had left his father’s house against his will, and had, prior to his sickness, refused to return, although thereto required. Undutiful as he was, in thus refusing to *29obey the lawful commands of his father, he had redeeming qualities. The case finds be was steady and industrious ; and that he labored actively for his support. At length came the sickness, of which ho died. Destitute as he found himself, and unable to procure medical attendance, he desired to be carried to the parental roof, that he might obtain the desired relief through the agency of his father. He was conveyed there ; and thereupon his father carried him to Bangor, for medical advice. While there he was active in procuring it; and manifested such an interest in his son’s case, as became a father. No one deserving the name, could refuse to receive a son, under such circumstances. He was thus restored to the parental protection. The fugitive had returned ; I. will not say prodigal, for he did not deserve that imputation. The child was forgiven, as he ought to have been. His fault should have been deposited in the earth, which covers him. It reflects little credit upon the father, to exhibit it in the face of the public, with a view to escape some of the expenses of his last sickness, incurred in part at least at his request.
After the son surrendered himself to his father, and sought his aid and assistance, we entertain no doubt he became liable for the medicine and advice, furnished by the plaintiff; more especially as he went with his son, and was active in consulting the plaintiff, as a physician. When therefore tire counsel for the plaintiff requested the Judge to instruct the jury, that he was entitled -to recover, we are of opinion, that they should have been instructed that he was so entitled, to the extent before intimated. The exceptions are accordingly sustained, and a new trial granted.

NOTE.
But a request by a father to a physician to attend his son, then of full age, and sick at his father’s house, raises no implied promise on the part of the father to pay for the services rendered. Boyd v. Sappington, 4 Watts, 247.